Case 3:16-cv-01397-GCS Document 115 Filed 04/15/20 Page 1 of 2 Page ID #1157



                        UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

JOSE CORTEZ,                                       )
                                                   )
       Plaintiff,                                  )
                                                   )
                                                   )
 v.                                                )    Case No. 3:16-CV-1397-GCS
                                                   )
 DR. SOLOMON APOSTOL,                              )
 JEANNE CAMPANELLA,                                )
 and PENNY GEORGE                                  )
                                                   )
        Defendants.                                )


                             MEMORANDUM and ORDER

SISON, Magistrate Judge:

       Now before the Court is an April 14, 2020 pleading filed by Cortez titled “For #

[106] Motion for Short Statement” (Doc. 114). Included in this pleading, Cortez requests

a “Motion of a Court Order Plaintiff request the Court if Possible to File a Court Order

for Money Voucher I had filed for a payment of $100.00” (Doc. 114, p. 2). After reviewing

the pleading, the Court construes this pleading as a motion for leave to proceed in forma

pauperis on appeal.

       A federal court may permit a party to proceed on appeal without full pre-payment

of fees provided the party is indigent and the appeal is taken in good faith. See 28 U.S.C.

§ 1915(a)(1) & (3); FED. R. APP. PROC. 24(a)(3)(A). See also Walker v. O’Brien, 216 F.3d 626,

630-631 (7th Cir. 2009). An appeal is taken in good faith if it seeks review of an issue that

is not clearly frivolous, meaning that a reasonable person could suppose it to have at least

some legal merit. See Walker, 216 F.3d at 632 (citing Lee v. Clinton, 209 F.3d 1025, 1026 (7th

                                          Page 1 of 2
Case 3:16-cv-01397-GCS Document 115 Filed 04/15/20 Page 2 of 2 Page ID #1158



Cir. 2000)). The motion to proceed IFP must be supported by an affidavit that shows the

party’s inability to pay or to give security for fees and costs, claims an entitlement to

redress, and states the issues that the party intends to present on appeal. See FED. R. APP.

PROC. 24(a)(1).

       First, the Court is not satisfied that Cortez is indigent. Cortez did not submit his

trust fund statement and his pleading indicates that he would like an order from the

Court for a $100.00 money voucher for this case and for another case, 20-0147-NJR,

pending in this Court. The undersigned contacted the Financial Department regarding

the status of the filing fees in this case and the appeal and determined that the filing fee

for this case has been paid in full, but Cortez has not paid any money towards the

appellate filing fee.

       Accordingly, the Court DENIES Cortez’s April 14, 2020 pleading, which the Court

construes as a motion for leave to proceed in forma pauperis on appeal (Doc. 114). Cortez

is instructed that he has 30 days from service of this Order to reapply to the Seventh

Circuit Court of Appeals for leave to proceed in forma pauperis on appeal. See FED. R. APP.

PROC. 24(a)(5).
                                                                      Digitally signed
       IT IS SO ORDERED.
                                                                      by Judge Sison
       DATED: April 15, 2020.                                         Date: 2020.04.15
                                                                      12:00:58 -05'00'
                                                  ___________________________________
                                                  GILBERT C. SISON
                                                  United States Magistrate Judge




                                         Page 2 of 2
